DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Przybysz et al (US PGPUB 2019/0237648) in view of Zeng et al (US Patent 10352992).
Regarding claim 1, Figure 1 of Przybysz discloses an apparatus for reducing qubit leakage errors [paragraph 15] comprising:
a first qubit [102]
a first energy dissipation structure [104] selectively couplable [106 and 108] to the first qubit [102] and configured to dissipate energy transferred to the first energy dissipation structure [Figure 7]
a control unit [108] configured to couple the first qubit to the first energy dissipation structure for a time interval [Figure 7]
Przybysz does not explicitly disclose 
a first qubit and a second qubit selectively couplable to each other
a first quantum operation to transfer at least one property of a quantum state from the first qubit to the second qubit
perform a second quantum operation to transfer the at least one property of the quantum state from the second qubit to the first qubit after the time interval
Figure 2A of Zeng discloses 
a first qubit [252A Figure 2D; column 4 lines 45-60; column 9 lines 60-67] and a second qubit [252B Figure 2D; column 4 lines 45-60; column 9 lines 60-67] selectively couplable to each other [column 6 lines 35-45; column 9 lines 60-67]
a first quantum operation to transfer at least one property of a quantum state from the first qubit to the second qubit [column 12 lines 10-40]
perform a second quantum operation to transfer the at least one property of the quantum state from the second qubit to the first qubit after the time interval [column 12 lines 10-40]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a multi-qubit arrangement as taught by Zeng in the apparatus of Przybysz as a matter of simple design-choice, 

Regarding claim 2, the combination of Przybysz and Zeng, as applied to claim 1, discloses a second energy dissipation structure selectively couplable to the second qubit and configured to dissipate energy transferred to the second energy dissipation structure [see rejection of claim 1].

Regarding claim 3, the combination of Przybysz and Zeng, as applied to claim 2, discloses wherein the control unit is further configured to initialise the second qubit to a ground state by coupling the second qubit to the second energy dissipation structure before performing the first quantum operation [Figure 7 Przybysz].

Regarding claim 4, the combination of Przybysz and Zeng, as applied to claim 2, discloses wherein the control unit is further configured to initialise the second qubit to a ground state by coupling the second qubit to the second energy dissipation structure after performing the second quantum operation [Figure 7 Przybysz].

Regarding claim 5, the combination of Przybysz and Zeng, as applied to claim 2, does not explicitly disclose wherein at least one of the first energy dissipation structure or the second energy dissipation structure includes at least one normal metal - insulator - superconductor (NIS) junction.


Regarding claim 6, the combination of Przybysz and Zeng, as applied to claim 1, does not explicitly disclose wherein at least one of the first energy dissipation structure or the second energy dissipation structure includes a quantum circuit refrigerator (QCR), wherein the QCR includes a voltage-biased superconductor - insulator - normal metal - insulator - superconductor (SINIS) junction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of Przybysz and Zeng, as applied to claim 1, by using an SINIS junction included in a QCR as a matter of simple design-choice, since it was well-known in the art to use SINIS junctions included in a QCR with qubits and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 7, the combination of Przybysz and Zeng, as applied to claim 6, discloses wherein the first qubit is electrically coupled to the normal metal of the SINIS junction of the first energy dissipation structure [see rejection of claim 6].

Regarding claim 8, the combination of Przybysz and Zeng, as applied to claim 6, discloses wherein the second qubit is electrically coupled to the normal metal of the SINIS junction of the second energy dissipation structure [see rejection of claim 6].

Regarding claim 9, the combination of Przybysz and Zeng, as applied to claim 6, discloses wherein the control unit is configured to couple the first qubit to the first energy dissipation structure for the time interval by tuning a bias voltage of the SINIS junction of the first energy dissipation structure [see rejection of claim 6].

Regarding claim 10, the combination of Przybysz and Zeng, as applied to claim 6, discloses wherein at least one of the first energy dissipation structure or the second energy dissipation structure is configured to dissipate photon energy transferred to the respective energy dissipation structure via photon-assisted electron tunnelling in the SINIS junction [see rejection of claim 6].

Regarding claim 11, the combination of Przybysz and Zeng, as applied to claim 1, discloses wherein at least one of the first qubit or the second qubit includes a superconductive qubit [paragraphs 17-19 Przybysz].

Regarding claim 12, the combination of Przybysz and Zeng, as applied to claim 1, discloses wherein at least one of the first qubit or the second qubit includes a transmon qubit [paragraphs 17-19 Przybysz].

Regarding claim 13, the combination of Przybysz and Zeng, as applied to claim 1, discloses wherein the control unit is configured to perform at least one of the first quantum operation or the second quantum operation by performing a SWAP or iSWAP operation between the first qubit and the second qubit [column 12 lines 10-40 Zeng].

Regarding claim 14, the combination of Przybysz and Zeng, as applied to claim 1, discloses wherein the control unit is configured to perform at least one of the first quantum operation or the second quantum operation by bringing the first qubit and the second qubit into resonance via shifting a resonance frequency of at least one of the first qubit or second qubit [column 6 lines 55-67 Zeng].

Regarding claim 15, the combination of Przybysz and Zeng, as applied to claim 14, discloses wherein the control unit is configured to shift the resonance frequency of the at least one of the first qubit or second qubit via flux tuning [column 6 lines 55-67 Zeng].

Regarding claim 16, the combination of Przybysz and Zeng, as applied to claim 1, discloses
a first plurality qubits including the first qubit
a second plurality of qubits including the second qubit
wherein each qubit in the second plurality of qubits is selectively couplable to a corresponding qubit in the first plurality of qubits
a plurality of energy dissipation structures including the first energy dissipation structure
wherein each energy dissipation structure in the plurality of energy dissipation structures is selectively couplable to a corresponding qubit in the first plurality of qubits
wherein each energy dissipation structure in the plurality of energy dissipation structures is configured to dissipate energy transferred to that energy dissipation structure
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of Przybysz and Zeng, as applied to claim 1, by using a plurality of qubits and energy dissipation structures as a matter of simple design-choice, since it was well-known in the art how to apply teachings for a singular component to a plurality of components and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 17, the combination of Przybysz and Zeng, as applied to claim 16, discloses
wherein the control unit is further configured to perform the first quantum operation to transfer the at least one property of the quantum state from each qubit in the first plurality of qubits to a corresponding qubit in the second plurality of qubits [see rejection of claim 16]
couple each qubit in the first plurality of qubits to a corresponding energy dissipation structure in the plurality of energy dissipation structures for the time interval [see rejection of claim 16]
perform the second quantum operation to transfer the at least one property of the quantum state from each qubit in the second plurality of qubits to the corresponding qubit in the first plurality of qubits [see rejection of claim 16]

Regarding claim 18, the combination of Przybysz and Zeng, as applied to claim 1, discloses a quantum computing system comprising the apparatus [paragraph 3 Przybysz].

Regarding claim 19, Figure 1 of Przybysz discloses a method for reducing qubit leakage errors comprising:
a first qubit [102]
coupling [106 and 108] the first qubit [102] to an energy dissipation structure [104] for a time interval [Figure 7]
Przybysz does not explicitly disclose 
performing a first quantum operation to transfer at least one property of a quantum state from a first qubit to a second qubit
performing a second quantum operation to transfer the at least one property of the quantum state from the second qubit to the first qubit after the time interval
Figure 2A of Zeng discloses 
performing a first quantum operation to transfer at least one property of a quantum state [column 12 lines 10-40] from a first qubit [252A Figure 2D; column 4 lines 45-60; column 9 lines 60-67] to a second qubit [252B Figure 2D; column 4 lines 45-60; column 9 lines 60-67]
performing a second quantum operation to transfer the at least one property of the quantum state from the second qubit to the first qubit after the time interval [column 12 lines 10-40]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a multi-qubit arrangement as taught by Zeng in the method of Przybysz as a matter of simple design-choice, since it would have been obvious to apply the teachings of Przybysz to a different qubit arrangement, as implied by Przybysz [paragraph 18].

Regarding claim 20, Przybysz and Zeng, as applied to claim 19, does not explicitly disclose a computer program product comprising program code configured to perform the method when the computer program product is executed on a computer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Przybysz and Zeng, as applied to claim 19, by implementing the method as a computer program product as a matter of simple design-choice, since it was well-known in the art to implement methods as computer programs and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842